DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Publication No. 2017/0082907 (hereinafter Park) in view of Niv U.S. Patent Publication No. 2009/0097122 (hereinafter Niv) and Jang et al. U.S. Patent Publication No. 2019/0162955 (hereinafter Jang).
Consider claim 1, Park teaches a display module (Figure 25 and [0134], 3D display), comprising: a plurality of light-emitting element (Figure 24 and [0092], light source S10 such as LED. Figure 25, 600); and a sealing element sealing the plurality of light-emitting elements, wherein the sealing element comprises: a base part comprising a transparent material (Figure 24, 105 and 110. [0134], light passing through); and a cover layer in contact with a surface of the base part (Figure 24, the cover layer 120), wherein the cover layer comprises a plurality of first patterns, each of which is engraved in an intaglio manner to a first depth (Figure 24, G1, G2), and a plurality of second patterns, each of which is engraved in the intaglio manner to a second depth different from the first depth (Figure 24, SL1, SL2), wherein the first patterns do not contact the base part (Figure 24, G1, G2 and 110/105), where in a thickness of the cover layer is smaller than a thickness of the base part  (Figure 24, 120 is smaller than 110 and 105).
Park does not appear to specifically disclose the second patterns do not contact the base part.
However, in a related field of endeavor, Niv teaches a diffractive optical element in abstract and [0001] and further teaches the second patterns do not contact the base part (Figure 6-7 shows that the groves 64 do not extend to the a bottom part of 14 and thus patterns do not contact a base part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing to provide a particular pattern as shown by Niv with the benefit that the diffraction efficiency significantly depends on the value of the modulation depth, and that the relation between the diffraction efficiency and the modulation depth depends on the wavelength of the light. A non-uniform diffraction efficiency function can therefore be achieved using a non-uniform modulation depth as mentioned by Niv in [0199].
Park does not appear to specifically disclose light-emitting elements.
However, in a related field of endeavor, Jang teaches a personal immersive device for virtual reality (abstract) and further teaches light-emitting elements (Figure 7 and [0082-0083], OLE defined by bank BN).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to form light-emitting elements as taught by Jang with the benefit plurality of subpixels SP are arranged in a matrix on a transparent substrate SUB as suggested by Jang in [0080].

Consider claim 3, Park, Niv and Jang teach all the limitations of claim 1. In addition, Park teaches the plurality of first patterns and the plurality of second patterns are alternatingly disposed (Figure 24, G1, SL1, G2, SL2).

Consider claim 4, Park, Niv and Jang teach all the limitations of claim 3. 
Park does not appear to specifically disclose the thickness of the base part ranges from 20about 100 m to about 300 m, the thickness of the cover layer ranges from about 500 nm to about 600 nm, and each of the first depth and the second depth ranges from about 100 nm to about 200 nm.
However, Park teaches a thickness of the base part 105/110 in figure 24, a thickness of the cover layer 120 and first depth G1 and second depth SL1. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular ranges and depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, the direction of light output may be adjusted by varying the depth of the slot or groove as suggested by Park in [0111].

Consider claim 5, Park, Niv and Jang teach all the limitations of claim 4. In addition, Park teaches the second depth is larger than the first depth (Figure 24, G1 and SL1).
Park does not appear to specifically disclose a difference between the second depth and the first depth ranges from about 70 nm to about 90 nm.
However, Park teaches a difference between the second depth and the first depth ranges in figure 24.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, the direction of light output may be adjusted by varying the depth of the slot or groove as suggested by Park in [0111].


    PNG
    media_image1.png
    325
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    1019
    media_image2.png
    Greyscale

Consider claim 12, Park teaches a display module (Figures 24-25) comprising light-emitting element (Figure 24, S10); and a sealing element sealing the light-emitting element (Figure 24, 110) and comprising a base part comprising a transparent material (Figure 24, 110. [0134], light passing through) and a cover layer disposed on a surface of the base part (Figure 24, 120), wherein the cover layer comprises: a base layer in contact with the surface of the base part (Figure 24, 120 and 110); a plurality of first patterns, each of which contacts and protrudes from the base layer by a first length (See annotated figure 24 and Applicant’s annotated figure filed on 01/14/2022 (page 14)), and which are spaced apart from each other by a first distance (Figure 24 shows that the patterns repeat and they are separable); a plurality of second patterns, each of which contacts and protrudes from a portion of a corresponding one of the plurality of first patterns by a second length (See annotated figure 24 and Applicant’s annotated figure filed on 01/14/2022 (page 14)); and a plurality of third patterns, each of which contacts and protrudes from another portion of a corresponding one of the plurality of first patterns by the second length ((See annotated figure 24 and Applicant’s annotated figure filed on 01/14/2022 (page 14))); wherein the second patterns do not contact the base part (See annotated figure 24), wherein a thickness of the cover layer is smaller than a thickness of the base part (thickness of 120 is smaller than 110 and 105). 
Park does not appear to specifically disclose the first patterns do not contact the base part.
However, in a related field of endeavor, Niv teaches a diffractive optical element in abstract and [0001] and further teaches the first patterns do not contact the base part (Figure 6-7 shows that the groves 64 do not extend to the a bottom part of 14 and thus patterns do not contact a base part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing to provide a particular pattern as shown by Niv with the benefit that the diffraction efficiency significantly depends on the value of the modulation depth, and that the relation between the diffraction efficiency and the modulation depth depends on the wavelength of the light. A non-uniform diffraction efficiency function can therefore be achieved using a non-uniform modulation depth as mentioned by Niv in [0199].
Park does not appear to specifically disclose light-emitting elements.
However, in a related field of endeavor, Jang teaches a personal immersive device for virtual reality (abstract) and further teaches light-emitting elements (Figure 7 and [0082-0083], OLE defined by bank BN).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to form light-emitting elements as taught by Jang with the benefit plurality of subpixels SP are arranged in a matrix on a transparent substrate SUB as suggested by Jang in [0080].

Consider claim 13, Park, Niv and Jang teach all the limitations of claim 12. In addition, Park teaches each of the plurality of second patterns is spaced apart from a corresponding one of the plurality of third patterns (See annotated figure 24) protruding from a same first pattern by a second distance (See annotated figure 24).

Consider claim 14, Park, Niv and Jang teach all the limitations of claim 12. 
Park does not appear to specifically disclose a thickness of the base part ranges from about 100 um to about 300um, a thickness of the base layer ranges from about 250 nm to about 400 nm, the first length ranges from about 70 nm to about 90 nm, and the second length ranges from about 10 nm to about 130 nm.
However, Park teaches a thickness of the base part, a thickness of the base layer, the first length, and the second length (Figure 24, 120, 110, G1-G4, SL1-SL4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular thickness and length since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, the direction of light output may be adjusted by varying the depth of the slot or groove as suggested by Park in [0111].

Consider claim 16, Park teaches a display device (Figures 24-25), comprising: a display module comprising light-emitting element (Figure 24, S10) and a sealing element sealing the light-emitting elements; wherein the sealing element comprises: a base part comprising a transparent material (Figure 24, 105 and 110); and a cover layer in contact with a surface of the base part (Figure 24, cover 120), wherein the cover layer comprises a plurality of first patterns, each of which is engraved in an intaglio manner to a first depth (Figure 24, G1-G4), and a plurality of second patterns, each of which is engraved in the intaglio manner to a second depth different from the first depth (Figure 24, SL1-SL5), wherein each of the first depth of the first patterns is smaller than a thickness of the cover layer (the thickness of cover layer 120 in this rejection is bigger than G1-G4), wherein the thickness of the cover layer is smaller than a thickness of the base part (Figure 24, 120 is smaller than 110 and 105).
Park does not appear to specifically disclose the second depth of the second patterns is smaller than a thickness of the cover layer. 
However, in a related field of endeavor, Niv teaches a diffractive optical element in abstract and [0001] and further teaches the second depth of the second patterns is smaller than a thickness of the cover layer (Figure 6-7 shows that the groves 64 do not extend to the a bottom part of 14 and thus are smaller than the thickness of the cover layer 14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing to provide a particular pattern as shown by Niv with the benefit that the diffraction efficiency significantly depends on the value of the modulation depth, and that the relation between the diffraction efficiency and the modulation depth depends on the wavelength of the light. a non-uniform diffraction efficiency function can therefore be achieved using a non-uniform modulation depth as mentioned by Niv in [0199].
Park does not appear to specifically disclose a head-mounted display device, comprising: a display module comprising a plurality of light-emitting elements; a body portion containing the display module; wherein an opening defined in the body portion exposes at least a portion of the display module to a user; and a strap portion connected to the body portion and configured to fix the body portion to a head of the user.
However, in a related field of endeavor, Jang teaches a head-mounted display device, comprising (Figure 1) : a display module (Figure 1, DM) comprising a plurality of light-emitting elements (Figure 7, plurality of OLE separated by BN); a body portion containing the display module (Figure 1, BC); wherein an opening defined in the body portion exposes at least a portion of the display module to a user (Figure 1, opening in BC (see also figure 3)); and a strap portion connected to the body portion and configured to fix the body portion to a head of the user (Figure 1, BD).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide a head mounted display as taught by Jang with the benefit that head mounted display uses virtual reality technology to enhance the sense of immersion for an individual user experiencing a virtual reality environment as suggested by Jang in [0004]. In addition, light-emitting elements should be used for a plurality of subpixels SP as suggested by Jang in [0080].

Consider claim 18, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Niv and Jang as applied to claim 1 above, and further in view of Shu et al. U.S. Patent Publication No. 2013/0207099 (hereinafter Shu).
Consider claim 2, Park, Niv and Jang teach all the limitations of claim 1. 
Park does not appear to specifically disclose cover layer comprises silicon dioxide. 
However, in a related field of endeavor, Shu teaches a display apparatus (abstract) and further teaches cover layer comprises silicon dioxide (Figure 1b and [0017], cover 106).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a cover comprising silicon dioxide as taught by Shu in order to provide protective and transparent properties for a display as suggested by Shu in [0017].

Consider claim 17, it includes the limitations of claims 2-3 and thus rejected by the same reasoning.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Niv and Jang as applied to claim 5 above, and further in view of Krijin et al. U.S. Patent Publication No. 2007/0109811 (hereinafter Krijin).
Consider claim 6, Park, Niv and Jang teach all the limitations of claim 5. In addition, Park teaches the difference between the second depth and the first depth is determined based on in luminance ([0111] direction of light output from the beam steering device may be adjusted by varying the depth of the slot or the groove).
Park does not appear to specifically based on a difference in luminance between a center region and an edge region of a pixel region corresponding to at least one of the plurality of light-emitting elements.
However, in a related field of endeavor, Krijin teaches backlight for a 3D display (abstract) and further teaches depth is determined based on a difference in luminance between a center region and an edge region of a pixel region ([0043], distribution of light (luminance) can be homogenized (difference between two regions including a center and edge region, see figure 2) by grading the depth of the grooves as a function of position (difference of depths) along the light guide, in order to vary the amount of light that is emitted from each groove) corresponding to at least one of the plurality of light-emitting elements ([0043], light sources).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide depths based on difference in luminance as taught by Krijin in order to homogenize the distribution of light as suggested by Krijin in [0043].


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See figures 6-7 of new reference Niv in combination to figure 24 of Park).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinkai et al. U.S. Patent Publication No. 2015/0293402 teaches thickness of optical element 50 is smaller than the base 10 as shown in figures 16-17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621